Citation Nr: 0722033	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to March 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

In May 2007, the veteran had a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In a March 2003 rating decision, the RO declined to reopen 
the veteran's claim for service connection for PTSD.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in a March 2003 letter, but the veteran 
did not appeal and that decision became final.  

2.  Evidence presented since the March 2003 rating decision 
raises a reasonable possibility of substantiating the 
application for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision confirming the denial of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.  Evidence received since the March 2003 rating decision is 
new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002 & Supp. 2006).  Given the 
favorable outcome as noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

In the present appeal, the veteran seeks to reopen his claim 
of entitlement to service connection for PTSD.  In support of 
his claim, he contends that while serving in Okinawa, he 
unloaded dead bodies from helicopters and was exposed to body 
parts.   

The veteran's claim was initially denied in a September 1999, 
and then in several subsequent rating decisions.  Most 
recently, the veteran's claim was denied in a March 2003 
rating decision.  The RO declined to reopen the veteran's 
claim as there was no evidence of new and material evidence 
and there was not a diagnosis of PTSD of record.  See 
generally 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  The RO 
notified the veteran of this decision in March 2003.  The 
veteran did not file a notice of disagreement.  Consequently, 
that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

In August 2004, the RO received the veteran's claim seeking 
to reopen the matter.  When a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence of record before the RO prior to the March 2003 
rating decision included the veteran's statements that he was 
in a hospital and helped pull bodies off the helicopters.  

Evidence received since the March 2003 rating decision 
include 2004 to 2005 letters from Dr. F showing a diagnosis 
of PTSD and a January 2005 letter from a VA physician 
reporting that the veteran had discussed PTSD with her.  Also 
of record is a May 2007 hearing, where the veteran testified 
that he worked in a hospital in Okinawa where he volunteered 
to transport bodies from the helicopter to the hospital.   

In the present claim, the letters from Dr. F, the VA 
physician, and the veteran's testimony are new, as they were 
not previously submitted.  Additionally, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim - namely, that the veteran has a current diagnosis 
of PTSD.  Thus, the Board finds that this evidence raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for PTSD is reopened.


REMAND

In the present appeal, the veteran testified at a May 2007 
hearing that he worked at a hospital in Okinawa where his 
normal duties were clerical, but where he also unloaded dead 
and wounded persons from helicopters.  The veteran's 
personnel records show that in September 1970, the veteran 
was a mail clerk at the USA Medical Center in Okinawa.  The 
United States Court of Appeals for Veterans Claims has held 
that, in order to show presence during a stressful event, 
evidence need not demonstrate that a veteran actually was 
present during the event if the evidence shows that his unit 
was present during the event.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (Vet. App. May 24, 2002).  

In the present appeal, the records reflect that the veteran 
worked in a hospital in Okinawa.  Applying the Court's ruling 
in Pentecost, it is reasonable to assume that he was present 
around injured and dying soldiers, and that he could have 
participated in unloading the wounded and dead from 
helicopters.  The corroboration of every detail is not 
required.  See id.  Therefore, the Board accepts, based on 
personnel records and the veteran's credible testimony, that 
he unloaded wounded and dead soldiers from helicopters at a 
hospital in Okinawa.  

The veteran also a diagnosis of PTSD of record.  2004 and 
2005 letters from Dr. F. state that the veteran has a 
diagnosis of PTSD.  Thus, there is a verified stressor in-
service and a current diagnosis of PTSD.  However, there is 
not a medical opinion of record indicating if the current 
diagnosis of PTSD is related to the verified stressful event.  

The Board notes that the veteran was scheduled for a VA 
examination in November 2006 and that he failed to appear for 
the examination.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, the veteran is advised that the evidence obtained 
at a VA examination can be critical in deciding his claim; if 
he does not appear, the claim will be decided based on the 
evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002). See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination. The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should state, after a review of 
the claims file, if any current 
psychiatric condition, to include PTSD, is 
due to any condition of service, to 
include any stressors incurred while 
serving at the hospital in Okinawa.  The 
examiner is asked to express his opinion 
as to this question in terms of whether it 
is it more likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current psychiatric 
condition is related to service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
section 3.655.  He should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


